DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuno (US 4,746,582).
Regarding independent claims 1 and 14, Tsuno discloses an assembly and a part with an insert, respectively (abstract; column 3, line 7 through column 4, line 63; column 8, lines 25-29; and Figures 1-4), in which the assembly and part with an insert comprise the following structural features:
an insert (1, 2, 3); and

Regarding independent claims 1 and 14, as well as claims 2-13 and 15-20, respectively, dependent therefrom, these claims are written in “product-by-process” format, wherein the claims are limited by and defined by the process, and determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production (see MPEP 2113).
Regarding claim 2, the insert is free of serrations (see Figures 1 and 2).
Regarding claims 3 and 15, a portion of the insert (1, 2, 3) is ferrous (ferrous member (2) – see column 4, lines 56-61), and the metal (4) is aluminum of an engine part (column 3, lines 11-19; column 4, lines 61-63; and column 8, lines 25-29).
Regarding claim 4, at least one external area of the insert (1, 2, 3) is texturized.
Regarding claims 5, 7, and 16, a bond material includes a copper material, such as copper and copper alloys (column 3, lines 41-50).
Regarding claims 6, 17, and 18, the process of the bonding does not have patentable weight since any process can be applied and the claims are in “product-by-process” format (see MPEP 2113).
Regarding claim 8, the metal (4) is aluminum (column 4, lines 61-63).
Regarding claims 9 and 19, the insert is encapsulated by metal.
Regarding claims 10-13 and 20, the process steps of processing, heating, die casting, sand casting, and heat treatment have no patentable weight (see MPEP 2113).

Response to Arguments
The examiner acknowledges the applicants’ amendment/response with a substitute specification received by the USPTO on September 17, 2021.  The changes made in the substitute specification overcome the prior objections to the specification.  Claims 1-20 remain under consideration in the application.

Applicants' arguments filed September 17, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 3 and 4 of the amendment/response, the applicants argue that the product-by-process interpretation applied by the examiner is incorrect, and that the structure of the claimed invention (to be gleaned from the applicants’ claim limitations) would also be different from that of the prior art to Tsuno (US 4,746,582).  The examiner respectfully disagrees.  Based on the claim limitations, which are presented in “product-by-process” format (in referring to MPEP 2113), there are insufficient structural product limitations to be distinct from the teachings of Tsuno.  In this instance (and in referring to independent claims 1 and 14), the applicants’ claims only require an insert, a bond material, and a molten metal (which is to become solidified in its final form in the product), which later (upon solidification) becomes a final composite metal product.  Tsuno discloses (in Figures 1 and 2) that a resulting composite structure would have a structure similar to that of applicants’ claims.  Therefore, the applicants’ argument is not persuasive.  In order to obtain more favorable consideration, the applicants are kindly suggested to amend the independent claims (in composite assembly” of claim 1, and a “composite part” of claim 14) to distinctly recite interstructural relationships between structural features, including (but not necessarily limited to) the insert, the bond material, the first metal (solidified from a first molten metal, including aluminum and/or aluminum alloy) encapsulating the insert (having a diffusion bond between metal/aluminum/aluminum alloy and insert), and/or a second metal (solidified from a second molten metal) that forms a composite assembly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 21, 2021